Exhibit 10.46

Executive Officer Compensation Information

The following table sets forth the annual base salary rates for 2015 and 2016
for the executive officers of Seattle Genetics, Inc. (the “Company”), in each
case based on full-time employment status. The table below also sets forth the
bonuses awarded to the Company’s executive officers for the 2015 fiscal year
under the Company’s 2015 Senior Executive Annual Bonus Plan. The 2016 target
bonuses (based on a percentage of annual base pay as of December 31, 2016) for
the Company’s executive officers under the Company’s 2016 Senior Executive
Annual Bonus Plan are also set forth in the table below.

 

Name and Title

   2015 Annual
Base Salary Rate      2015 Bonus      2016 Annual
Base Salary
Rate      2016 Target
Bonus Percentage  

Clay B. Siegall, Ph.D.

   $ 815,000.00       $ 1,018,750.00      $ 855,750.00         100 % 

President & Chief Executive Officer

           

Todd E. Simpson

   $ 458,550.00       $ 268,252.00      $ 476,900.00         50 % 

Chief Financial Officer

           

Eric L. Dobmeier

   $ 512,550.00       $ 312,656.00      $ 535,614.75         50 % 

Chief Operating Officer

           

Jonathan Drachman

   $ 487,800.00       $ 304,875.00      $ 512,200.00         50 % 

Chief Medical Officer and Executive Vice President, Research and Development

           

Vaughn Himes

   $ 408,650.00       $ 226,188.00      $ 435,000.00         45 % 

Executive Vice President, Process Sciences and Technical Operations

           

Darren Cline

   $ 400,000.00       $ 196,800.00      $ 440,000.00         45 % 

Executive Vice President, Commercial

           

Jean Liu

   $ 413,450.00       $ 217,681.00      $ 442,950.00         45 % 

Executive Vice President, Legal Affairs & General Counsel

           



--------------------------------------------------------------------------------

Director Compensation Information

The following table sets forth the compensation components for non-employee
members of the Company’s Board of Directors for 2015 and 2016, including equity
awards.

 

Compensation Element

   2015      2016  

General Board Service – Cash Retainer

   $ 50,000       $ 50,000   

General Board Service – Equity

     

Initial Grant – Number of Options

     13,275         13,275   

Initial Grant – Number of Restricted Stock Units

     5,310         5,310   

Annual Grant – Number of Shares

     9,260         9,260   

Annual Grant – Number of Restricted Stock Units

     3,700         3,700   

Chair Service – Annual Retainer

     

Lead Director

   $ 25,000       $ 25,000   

Audit

   $ 20,000       $ 20,000   

Compensation

   $ 15,000       $ 15,000   

Nominating & Governance

   $ 10,000       $ 10,000   

Committee Member Service – Annual Retainer

     

Audit

   $ 10,000       $ 10,000   

Compensation

   $ 8,000       $ 8,000   

Nominating & Governance

   $ 5,000       $ 5,000   